UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 15 , 2016 PFO GLOBAL, INC. (Exact name of registrant as specified in its charter) Nevada 333-167380 65-0434332 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S Employer Identification No.) 14401 Beltwood Parkway W., Suite 115 Farmers Branch, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code : (817) 251-4333 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐
